PER CURIAM:
Claimant was travelling in his 1973 pickup truck on U.S. 50, which is also known as Main Street, in Grafton, when his vehicle struck a hole. Claimant seeks $279.03 for the repair the automobile required as a result of this incident.
Claimant testified that on the day in question it was about 6:30 a.m., and dark and raining. He was travelling east at approximately 25 to 30 miles per hour. The highway is a two-lane, black top road. He was travelling from his home to his place of employment. The hole was located in front of the left wheel and was almost in the center of the road. An automobile preceding claimant's automobile also pulled off with a flat tire. Claimant had a flat tire, damage to the rim *201of the wheel, and the truck was out of alignment. Claimant stated that he had travelled the same route on the previous morning and the hole which the truck hit was not present at that time.
The law of West Virginia is well established that the State neither insures nor guarantees the safety of motorists on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be found liable for damages caused by road defects of this type, the claimants must prove that the respondent had actual or constructive notice of the defect and a reasonable amount of time to take corrective action. Davis vs. Dept. of Highways, 12 Ct.Cl. 31 (1977); Hoskins vs. Dept. of Highways, 12 Ct.Cl. 60 (1977); Hicks vs. Dept. of Highways, 13 Ct.Cl. 310 (1980). As there was no such evidence presented, the claim must be denied.
Claim disallowed.